                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA

  JORGE CORENA,                                   Case No. 1:16-cv-01025-LJO-EPG (PC)
                        Plaintiff,
                                                  ORDER & WRIT OF HABEAS CORPUS
                                                  AD TESTIFICANDUM TO TRANSPORT
 v.                                               JORGE CORENA, CDC# AI-8181,
                                                  PLAINTIFF

 RODRIGUEZ, et al.,                               DATE: March 27, 2019
                        Defendants.               TIME: 11:00 a.m.

        Jorge Corena, inmate, CDC #AI-8181, a necessary and material witness for Plaintiff in
proceedings in this case on March 27, 2019, is confined at California Substance Abuse
Treatment Facility, 900 Quebec Ave., Corcoran, CA 93212, in the custody of the Warden. In
order to secure this inmate's attendance it is necessary that a Writ of Habeas Corpus ad
Testificandum issue commanding the Warden to produce the inmate in Courtroom #10, 6th
Floor, United States Courthouse, 2500 Tulare Street, Fresno, California, on March 27, 2019, at
11:00 a.m.

       ACCORDINGLY, IT IS ORDERED that:

         1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to testify before the United States
District Court at the time and place above, and from day to day until completion of court
proceedings or as ordered by the court; and thereafter to return the inmate to the above
institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden OR Sheriff of California Substance Abuse Treatment Facility

         WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place above, and from day to day until completion of the
proceedings, or as ordered by the court; and thereafter to return the inmate to the above
institution. The inmate’s legal property relevant to this hearing shall accompany the inmate
to the hearing.




///
///
///
       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.


IT IS SO ORDERED.


   Dated:    March 7, 2019                           /s/
                                              UNITED STATES MAGISTRATE JUDGE
